*181The following is the copy of a letter written to George Read, Jr., Esq., counsel for the complainant:Sir,The enclosed affidavit and petition I found at my house on Monday night, on my return from the court in Sussex County, where I had been since the 5th instant; and I now forward the order as early as it was practicable after getting home. I suppose that the defendant should have liberty to name a commissioner, and therefore notice of the order is required; but if the parties agree upon one, then one will be sufficient.According to my meaning, two periods of ten consecutive days will not be necessary; but notice may be given of the order, and the interrogatories may be filed and notice thereof given on the same day, or on any day later, and then the commission be taken out. So that if the defendant have ten days notice of the order, and ten days notice of the filing the interrogatories, it will be sufficient, though they be all the same ten days, or at any distance apart, provided that ten days notice be given of each.Depositions taken de bene esse are not, you know, to be used, if the witnesses can be examined in chief, and therefore are not to be published unless the witnesses die or go out of the power of the court; and that our rule for publication may not improperly act in the case, I have required a special order for publication. Be pleased to show this letter to Reybold’s counsel. I am, Sir, very respectfully, etc.[(Signed) Nicholas Ridgely, Chancellor.]